STARR, Circuit Judge,
dissenting from vacatur of the orders in Nos. 85-6169, 85-6071/72, 85-5233:
At the Founding, the Framers of our system of government envisioned that Article III courts would be institutions where judgment, not will, was exercised. We in the judiciary are thus to be quite unlike the political branches as we carry out what Justice Frankfurter aptly described as a calling with sacerdotal qualities.
Whether a particular exercise of judicial judgment is sound or not is itself, I recognize, peculiarly a matter of judgment. There is apt to be no incontestably “right” answer if the issue is truly one entrusted to the exercise of a court’s judgment. What is right and meet will depend in large measure upon one’s conception of what is appropriate and proper under the circumstances.
And thus I relate what is nothing other than my own perception of what has occurred today. My judgment may well be dismissed as idiosyncratic or simply outmoded in the contemporary world of an overburdened and expanding judiciary. But, in my view, it is destabilizing and unseemly for courts, which should be solid rocks in a world filled with rolling stones, to lurch suddenly from one course to another. To be sure, courts enjoy the sheer power to make 180 degree turns in judgment. But my concerns go beyond the issue of power.
So too, I recognize that some will say that corrections of a “mistake,” albeit one thrice committed in breathtakingly short order, is but a symbol of an institution’s wisdom and maturation. But it is, in my judgment, unwise to tear asunder in one mighty blow that which was duly considered and decided upon after careful reflection by the full court. It is quite unlikely that a “mistake,” which obviously could infect the exercise of judgment as to one case, would suddenly spread with prairie-fire speed to consume three cases of significance.
I am persuaded that we have today contributed to a regrettable aura and reality of instability and confusion. This is all the more to be lamented in a court blessed with our rich tradition and history, including a heritage in the highest traditions of bench and bar of lively disagreement.
We should stay the course in all three cases.